DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 02/01/2022. Claims 1-2 and 11-12 are amended. Claims 1-20 are currently pending and under examination.
Drawings
The replacement drawings received on 02/01/2022 are acceptable.
Specification
The amendments to the specification received on 02/01/2022 are acceptable.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 02/01/2022, with respect to the objection to the drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn.
Applicant’s arguments, see pg. 9, filed 02/01/2022, with respect to the objection to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.
Applicant’s arguments, see pg. 9-10, filed 02/01/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection is made in view of Bales et al. (US 20150157354).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bales et al. (US 20150157354) in view of Cotter (US 20190159793).
Regarding claim 1, Bales discloses an ultrasonic transducer assembly (902, see Fig. 50-55) of an ultrasonic surgical instrument, comprising: a piezoelectric stack (5502); an ultrasonic horn (5002) secured to and extending distally from the piezoelectric stack (horn 5002 is secured to and extends distally from the stack 5502, see Fig. 54), the ultrasonic horn including a body and a nose extending distally from the body (see annotated copy of Fig. 54 below); a seal about the body of the ultrasonic horn (the support flange 5450 which is about the body of the ultrasonic horn is compressed against O-ring 5452 to create a seal with casing 5430, see Fig. 54 and paragraph [0244]); and a casing (5430) disposed about the piezoelectric stack and the body of the 
Cotter, in the same field of art, teaches forming a hermetic seal by overmolding. Doing so provides a liquid tight seal, preventing ingress of fluid into the hand piece which houses the transducer and ultrasonic horn, thereby eliminating the need for an O-ring and enhancing the ease of assembly and reusability of the device (see paragraph [0005], [0068], and [0076]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the seal of Bales to be an overmold seal as taught by Cotter, since doing so is a recognized useful technique of providing a hermetic seal without an O-ring and would have enhanced the sterilizability and reusability of the device. The seal of Bales as modified by Cotter would be within the casing and establish a hermetic seal within the casing enclosing the piezoelectric stack and the body of the ultrasonic horn therein.

    PNG
    media_image1.png
    380
    559
    media_image1.png
    Greyscale

Regarding claim 11, Bales discloses an ultrasonic surgical instrument, comprising: a handle assembly (302, 303 and 301, see Fig. 3), including: a housing (housing formed by the body of the TAG assembly 303 and the handle 302); and an ultrasonic transducer assembly (902, see Fig. 50-55)  supported by the housing, including: a piezoelectric stack (5502); an ultrasonic horn (5002) secured to and extending distally from the piezoelectric stack (horn 5002 is secured to and extends distally from the stack 5502, see Fig. 54), the ultrasonic horn including a body and a nose extending distally from the body (see annotated copy of Fig. 54 above); a seal about the body of the ultrasonic horn (the support flange 5450 which is about the body of the ultrasonic horn is compressed against O-ring 5452 to create a seal with casing 5430, see Fig. 54 and paragraph [0244]); and a casing (5430) disposed about the piezoelectric stack and the body of the ultrasonic horn (the casing houses the transducer assembly 902 and encloses the stack and the body of the horn, see annotated copy of Fig. 54), the casing defining a distal opening through which the nose of the ultrasonic horn extends (the nose extends through an opening in the casing, see 
Cotter, in the same field of art, teaches forming a hermetic seal by overmolding. Doing so provides a liquid tight seal, preventing ingress of fluid into the hand piece which houses the transducer and ultrasonic horn, thereby eliminating the need for an O-ring and enhancing the ease of assembly and reusability of the device (see paragraph [0005], [0068], and [0076]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the seal of Bales to be an overmold seal as taught by Cotter, since doing so is a recognized useful technique of providing a hermetic seal without an O-ring and would have enhanced the sterilizability and reusability of the device. The seal of Bales as modified by Cotter would be within 
Regarding claims 10 and 20, the combination of Bales and Cotter teaches the ultrasonic transducer assembly according to claim 1 and the ultrasonic surgical instrument according to claim 11, wherein the casing (5430, see Fig. 54 of Bales) includes a plurality of casing components (5432, 5434) joined to one another at hermetically sealed seams (the components 5432, 5434 of the casing are welded together, see paragraph [0244] of Bales).
Claims 2-3,5, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Cotter, as applied to claims 1 and 11 above, and further in view of Rhee et al. (20180014846).
Regarding claims 2 and 12, the combination of Bales and Cotter teaches the ultrasonic transducer assembly according to claim 1 and the ultrasonic surgical instrument according to claim 11, wherein the body of the ultrasonic horn includes first and second body portions (see annotated copy of Fig. 54 of Bales above). The combination of Bales and Cotter is silent about the first and second body portions being separate parts joined to one another at a seam.
Rhee, in the same field of art, teaches an ultrasonic horn made as a unitary piece and an ultrasonic horn made in sections (see paragraph [0085] and Fig. 5), which are known as equivalent structures for providing the same function (i.e., amplifying the displacement of the ultrasonic transducer, see paragraph [0083]) and a seam is an inherent property of the ultrasonic horn made in sections. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to 
Regarding claims 3 and 13, the combination of Bales, Cotter and Rhee teaches the ultrasonic transducer assembly according to claim 2 and the ultrasonic surgical instrument according to claim 12, wherein the first and second body portions are joined to one another at the seam but is silent about the method of joining the first and second body portions.
The claimed phrase “wherein the first and second body portions are joined to one another at the seam via welding” is being treated as a product by process limitation; that is, that the first and second body portions are joined by welding. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though the combination of Bales, Cotter and Rhee is silent as to the process used join the first and second body portions, it appears that the product disclosed by Bales, Cotter and Rhee would be the same or similar as that claimed; especially since both applicant’s product and the prior art product are first and second body portions of an ultrasonic horn joined at a seam.
.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Cotter further in view of Rhee, as applied to claims 2 and 12 above, and further in view of Novak et al. (US 20040006269).
Regarding claims 4 and 14, the combination of Bales, Cotter and Rhee teaches the ultrasonic transducer assembly according to claim 2 and the ultrasonic surgical instrument according to claim 12, wherein the first and second body portions are joined at a seam, but is silent about the seam being disposed near a node location along the ultrasonic horn.
Novak, in the same field of art, teaches connecting first and second body portions of an ultrasonic horn at a frequency node location (ultrasonic horn with first body portion extending from element 14 to element 66 and second body portion extending from element 62 to element 58, connected at a frequency node location, see paragraph [0033] and Fig. 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, join the first and second body portions as disclosed by Bales, Cotter and Rhee at a frequency node point as taught by Novak since doing so would have been considered a state of the art practice (see Novak paragraph [0033]).
Claims 1, 6-7, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over an alternate interpretation of Bales in view of Rhee and further in view of Cotter.
Regarding claims 1, 6 and 7 Bales discloses an ultrasonic transducer assembly (902, see Fig. 50-55) of an ultrasonic surgical instrument, comprising: a piezoelectric stack (5502); an ultrasonic horn (5002) secured to and extending distally from the piezoelectric stack (horn 5002 is secured to and extends distally from the stack 5502, see Fig. 54), the ultrasonic horn including a body and a nose extending distally from the body (see annotated copy of Fig. 54 above); a seal about the body of the ultrasonic horn (the support flange 5450 which is about the body of the ultrasonic horn is compressed against O-ring 5452 to create a seal with casing 5430, see Fig. 54 and paragraph [0244]); and a casing (5430) disposed about the piezoelectric stack and the body of the ultrasonic horn (the casing houses the transducer assembly 902 and encloses the stack and the body of the horn, see annotated copy of Fig. 54), the casing defining a distal opening through which the nose of the ultrasonic horn extends (the nose extends through an opening in the casing, see annotated copy of Fig. 54 above), wherein the casing is configured to be arranged in a housing of a surgical instrument (casing 5430 is configured to be in enclosed by the housing formed by the body of the TAG assembly housing 303 and handle 302, see Fig. 56 and paragraph [0245]). Bales also discloses that the casing forms a gas tight seal (see paragraph [0244]). Bales fails to teach the body of the ultrasonic horn defines an annular recess, and wherein the overmold seal is disposed within and about the annular recess and wherein the annular recess of the body of the ultrasonic horn is discontinuous.

Cotter teaches forming a hermetic seal by overmolding. Doing so provides a liquid tight seal, preventing ingress of fluid into the hand piece which houses the transducer and ultrasonic horn, thereby eliminating the need for an O-ring and enhancing the ease of assembly and reusability of the device (see paragraph [0005], [0068], and [0076]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the seal of Bales and Rhee to be an overmold seal as taught by Cotter, since doing so is a recognized useful technique of providing a hermetic seal without an O-ring and would have enhanced the sterilizability and reusability of the device. The seal of Bales and Rhee as modified by Cotter would be within the casing and establish a hermetic seal within the casing enclosing the piezoelectric stack and the body of the ultrasonic horn therein.

Regarding claims 11, 16 and 17 Bales discloses an ultrasonic surgical instrument, comprising: a handle assembly (302, 303 and 301, see Fig. 3), including: a housing (housing formed by the body of the TAG assembly 303 and the handle 302); and an ultrasonic transducer assembly (902, see Fig. 50-55)  supported by the housing, including: a piezoelectric stack (5502); an ultrasonic horn (5002) secured to and extending distally from the piezoelectric stack (horn 5002 is secured to and extends distally from the stack 5502, see Fig. 54), the ultrasonic horn including a body and a nose extending distally from the body (see annotated copy of Fig. 54 above); a seal about the body of the ultrasonic horn (the support flange 5450 which is about the body of the ultrasonic horn is compressed against O-ring 5452 to create a seal with casing 5430, see Fig. 54 and paragraph [0244]); and a casing (5430) disposed about the piezoelectric stack and the body of the ultrasonic horn (the casing houses the transducer assembly 902 and encloses the stack and the body of the horn, see annotated copy of Fig. 54), the casing defining a distal opening through which the nose of the ultrasonic horn extends (the nose extends through an opening in the casing, see annotated copy of Fig. 54 above), wherein the casing is configured to be arranged in a housing of a surgical instrument (casing 5430 is configured to be in enclosed by the 
Rhee, in the same field of art, teaches an ultrasonic surgical device (200, see Fig. 5) having a transducer with a similar horn structure (202) including a flange (216). Rhee further discloses a seal (O-Ring or elastomeric material member [0084]) formed about the body of the horn (i.e., the flange) establishing a hermetical seal in order to avoid exposing moisture sensitive electrical and metallic components of the device to the body, tissues or blood as well as to dampen the vibrations (see paragraph [0007] and [0084]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the flange and O-ring configuration of Bales with the flange and O-ring configuration of Rhee, since doing so 
Cotter teaches forming a hermetic seal by overmolding. Doing so provides a liquid tight seal, preventing ingress of fluid into the hand piece which houses the transducer and ultrasonic horn, thereby eliminating the need for an O-ring and enhancing the ease of assembly and reusability of the device (see paragraph [0005], [0068], and [0076]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the seal of Bales and Rhee to be an overmold seal as taught by Cotter, since doing so is a recognized useful technique of providing a hermetic seal without an O-ring and would have enhanced the sterilizability and reusability of the device. The seal of Bales and Rhee as modified by Cotter would be within the casing and establish a hermetic seal within the casing enclosing the piezoelectric stack and the body of the ultrasonic horn therein.
The combination of Bales, Rhee and Cotter teaches the body of the ultrasonic horn defines an annular recess, wherein the overmold seal is disposed within and about the annular recess (the flange 216 may contain a groove for sealing, see Rhee paragraph [0084]) and the annular recess of the body of the ultrasonic horn is discontinuous (the flange 216 may contain a groove and be discontinuous, which would also make the groove discontinuous, see Rhee paragraph [0084]).
Claims 1, 8-9, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 20170202595) in view of Bales, and further in view of Cotter.

Bales teaches a similar ultrasonic transducer assembly (902, see Fig. 50-55) of an ultrasonic surgical instrument, comprising: a piezoelectric stack (5502); an ultrasonic horn (5002) secured to and extending distally from the piezoelectric stack (horn 5002 is secured to and extends distally from the stack 5502, see Fig. 54), the ultrasonic horn including a body and a nose extending distally from the body (see annotated copy of Fig. 54 above); a seal about the body of the ultrasonic horn (the support flange 5450 which is about the body of the ultrasonic horn is compressed against O-ring 5452 to create a seal with casing 5430, see Fig. 54 and paragraph [0244]); and a casing (5430) disposed about the piezoelectric stack and the body of the ultrasonic horn (the casing 
Cotter teaches forming a hermetic seal by overmolding. Doing so provides a liquid tight seal, preventing ingress of fluid into the hand piece which houses the transducer and ultrasonic horn, thereby eliminating the need for an O-ring and enhancing the ease of assembly and reusability of the device (see paragraph [0005], [0068], and [0076]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the seal of Bales and Rhee to be an overmold seal as taught by Cotter, since doing so is a recognized useful technique of providing a hermetic seal without an O-ring and would have enhanced the sterilizability and reusability of the device. The seal of Shelton and Bales as modified by Cotter would be within the casing and establish a hermetic seal within the casing enclosing the piezoelectric stack and the body of the ultrasonic horn therein.

Bales teaches a similar ultrasonic transducer assembly (902, see Fig. 50-55) of an ultrasonic surgical instrument, comprising: a piezoelectric stack (5502); an ultrasonic horn (5002) secured to and extending distally from the piezoelectric stack (horn 5002 is secured to and extends distally from the stack 5502, see Fig. 54), the ultrasonic horn including a body and a nose extending distally from the body (see annotated copy of Fig. 54 above); a seal about the body of the ultrasonic horn (the support flange 5450 which is about the body of the ultrasonic horn is compressed against O-ring 5452 to create a seal with casing 5430, see Fig. 54 and paragraph [0244]); and a casing (5430) disposed about the piezoelectric stack and the body of the ultrasonic horn (the casing houses the transducer assembly 902 and encloses the stack and the body of the horn, see annotated copy of Fig. 54), the casing defining a distal opening through which the nose of the ultrasonic horn extends (the nose extends through an opening in the casing, see annotated copy of Fig. 54 above), wherein the casing is configured to be arranged in a housing of a surgical instrument (casing 5430 is configured to be in enclosed by the housing formed by the body of the TAG assembly housing 303 and handle 302, see Fig. 56 and paragraph [0245]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the ultrasonic transducer assembly of Shelton with a casing and seal as taught by Bales since doing so would protect the transducer assembly from damage during repeat sterilization (see Bales paragraph [0244]). The combination of Shelton and Bales fails to disclose that the seal about the body of the ultrasonic horn is an overmold seal.

Regarding claims 8 and 18, the combination of Shelton, Bales, and Cotter teaches the ultrasonic transducer assembly according to claim 1 and the ultrasonic surgical instrument according to claim 11, wherein the overmold seal includes at least one pass-through electrical connector extending therethrough (Cable 179 extends through the ultrasonic transducer assembly and is connected to connector 158 which has multiple electrical contacts, see Shelton Fig. 4 and 5).
Regarding claims 9 and 19, the combination of Shelton, Bales, and Cotter teaches the ultrasonic transducer assembly according to claim 8 and the ultrasonic surgical instrument according to claim 18, further comprising first and second electrode assemblies disposed within the hermetically sealed interior and associated with the piezoelectric stack (Electrodes 170a-d are coupled to the stack of piezo elements 150a-d, see Shelton Fig. 4 and paragraph [0137]), the first and second electrode assemblies .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                  
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771